                                United States District Court
                                     EASTERN DISTRICT OF TEXAS
                                         SHERMAN DIVISION

    CRAIG CUNNINGHAM                                 §
                                                     §   Civil Action No. 4:19-CV-96
    v.                                               §   (Judge Mazzant/Judge Nowak)
                                                     §
    AIR VOICE, INC.                                  §

                     MEMORANDUM ADOPTING REPORT AND
              RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

           Came on for consideration the report of the United States Magistrate Judge in this action,

    this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

    On January 21, 2020, the report of the Magistrate Judge (Dkt. #28) was entered containing

    proposed findings of fact and recommendations that Plaintiff Craig Cunningham’s Motions to

    Strike (Dkts. #13; #17) be granted to the extent such motions strike Defendant Air Voice, Inc.’s

    purported answer from the record.

           Having received the report of the United States Magistrate Judge, and no objections thereto

    having been timely filed, the Court is of the opinion that the findings and conclusions of the

    Magistrate Judge are correct and adopts the Magistrate Judge’s report as the findings and

.   conclusions of the Court.

           It is therefore ORDERED that Plaintiff’s Motions to Strike (Dkts. #13; #17) are

    GRANTED, and Defendant’s purported answer (Dkt. #12) is stricken from the record.

           IT IS SO ORDERED.
           SIGNED this 26th day of February, 2020.




                                         ___________________________________
                                         AMOS L. MAZZANT
                                         UNITED STATES DISTRICT JUDGE
